Shulman, Presiding Judge.
Appellant was convicted of two counts of burglary and one count of theft by receiving stolen property. He raises four enumerations of error, three of which take issue with the jury charge and a ruling of the trial court. The fourth enumeration involves the denial of appellant’s motion for a new trial, which motion was based upon the errors alleged in the first three enumerations. Inasmuch as appellant made no objection during the trial to any of the purported errors now enumerated and since he did not reserve his right to later object to the jury charge, he has waived his right to raise these issues on appeal. Jackson v. State, 246 Ga. 459, 460 (271 SE2d 855); McAllister v. State, 231 Ga. 368 (1) (202 SE2d 54). It follows that it was not error to deny appellant’s motion for a new trial.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.